Exhibit 10.1

RETAIL PROPERTIES OF AMERICA, INC.

SENIOR EXECUTIVE CASH INCENTIVE BONUS PLAN

 

1. Purpose

This Senior Executive Cash Incentive Bonus Plan (the “Incentive Plan”) is
intended to provide an incentive for superior work and to motivate eligible
executives of Retail Properties of America, Inc. (the “Company”) and its
subsidiaries toward even higher achievement and business results, to tie their
goals and interests to those of the Company and its shareholders and to enable
the Company to attract and retain highly qualified executives. The Incentive
Plan is for the benefit of Covered Executives (as defined below).

 

2. Covered Executives

From time to time, the Executive Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”) may select certain key
executives (the “Covered Executives”) to be eligible to receive bonuses
hereunder. Participation in this Incentive Plan does not change the “at will”
nature of a Covered Executive’s employment with the Company.

 

3. Administration

The Compensation Committee shall have the sole discretion and authority to
administer and interpret the Incentive Plan. All decisions and interpretations
of the Compensation Committee hereunder, including its decisions with respect to
the bonus opportunities to be awarded to the Covered Executives, the measurement
of the achievement of Corporate Performance Goals and Individual Performance
Goals (as defined below) and the bonus payments to be made to the Covered
Executives, shall be made in its sole and absolute discretion and shall be final
and binding on all persons, including the Company and the Covered Executives.

 

4. Bonus Awards

(a)    Corporate Performance Goals. A Covered Executive may receive a bonus
payment under the Incentive Plan based upon the attainment of one or more
performance objectives that are established by the Compensation Committee and
relate to financial and operational metrics with respect to the Company or any
of its subsidiaries (the “Corporate Performance Goals”), including the
following: funds from operations (“FFO”) attributable to common shareholders or
similar measures; cash flow (including, but not limited to, operating cash flow
and free cash flow); revenue; earnings before interest, taxes, depreciation and
amortization (“EBITDA”); same store EBITDA; net income (loss) (either before or
after interest, taxes, depreciation and/or amortization); net debt to adjusted
EBITDA; changes in the market price of the Company’s Class A common stock;
economic value-added; volume of acquisitions, dispositions or other strategic
transactions; operating income (loss); return on capital, assets, equity, or
investment; total stockholder return; profits; market share; gross or net profit
levels; productivity; expense; objectively determinable expense management;
margins; operating efficiency; working capital; earnings (loss) per share of the
Company’s Class A common stock;



--------------------------------------------------------------------------------

FFO attributable to common shareholders per share; operating FFO attributable to
common shareholders per share; leasing; rent growth; occupancy or percentage
leased; operating income and/or net annual recurring revenue; net operating
income; capital deployment; development milestones, any of which may be
(A) measured in absolute terms or compared to any incremental increase,
(B) measured in terms of growth, (C) compared to another company or companies or
to results of a peer group, (D) measured against the market as a whole and/or as
compared to applicable market indices, (E) measured on an adjusted basis,
excluding categories of items specifically identified in advance by the
Compensation Committee or, if so specified, items that the Compensation
Committee determines, in its discretion, are appropriate to exclude whether or
not specifically identified in advance, and/or (F) measured on a pre-tax or
post-tax basis (if applicable). Further, any Corporate Performance Goals may be
used to measure the performance of the Company as a whole or a business unit or
other segment or portion of the Company (e.g., on a same store basis), or one or
more specific markets. The Corporate Performance Goals may differ from Covered
Executive to Covered Executive.

(b)    Individual Performance Goals. A Covered Executive also may receive a
bonus payment under the Incentive Plan based upon the attainment of one or more
performance objectives that are established in advance by the Compensation
Committee and relate to one or more objectively determinable or subjective goals
relating to the individual performance of the Covered Executive on an overall
basis, certain aspects of the Covered Executive’s individual performance or the
achievement by the Covered Executive or the Company or its subsidiaries of
specific goals in areas of the Covered Executive’s responsibility (the
“Individual Performance Goals”).

(c)    Discretionary Bonuses. The Compensation Committee may also make
discretionary bonus payments under the Incentive Plan based upon such terms and
conditions as the Compensation Committee may determine in its sole discretion,
regardless of whether the Compensation Committee establishes such terms and
conditions or a target amount for such discretionary bonus payment in advance or
not.

(d)    Individual Target Bonuses. Unless otherwise provided by the Compensation
Committee with respect to particular bonus payments under the Incentive Plan,
target bonus opportunities for bonuses payable pursuant to the Incentive Plan
for each Covered Executive for each performance period shall be established by
the Compensation Committee and communicated to each Covered Executive prior to
the end of each performance period. For each Covered Executive, the Compensation
Committee shall have the authority to apportion the target award so that a
portion of the target award shall be tied to attainment of Corporate Performance
Goals and a portion of the target award shall be tied to attainment of
Individual Performance Goals. The Compensation Committee may also establish one
or more additional bonus opportunities that are higher or lower than the target
bonus opportunity and correspond with the achievement of higher or lower
Corporate Performance Goals and/or Individual Performance Goals. The
Compensation Committee may also provide for payouts for performance between
specifically identified Corporate Performance Goals and/or Individual
Performance Goals to be based on linear interpolation or such other mechanism as
is specified by the Compensation Committee.

 

2



--------------------------------------------------------------------------------

5. Bonus Measurement and Payment

(a)    Measurement of Performance Goals. Corporate Performance Goals and
Individual Performance Goals will be measured at the end of each performance
period, with the achievement of Corporate Performance Goals and Individual
Performance Goals determined by the Compensation Committee following the
completion of the applicable performance period, unless otherwise provided by
the Compensation Committee with respect to particular bonus payments under the
Incentive Plan. If a Covered Executive was not employed for an entire
performance period, the Compensation Committee may pro rate the bonus based on
the number of days employed during such period.

(b)    Payment. Bonus payments, including any discretionary bonus payment under
Paragraph 4(c), will be made as soon as practicable following the end of the
applicable performance period, but in any event not later than 74 days after the
end of the fiscal year in which such performance period ends, unless otherwise
provided by the Compensation Committee with respect to particular bonus
payments, including any discretionary bonus payment under Paragraph 4(c), under
the Incentive Plan. Payment of any bonus to a Covered Executive with respect to
a performance period shall be conditioned upon the Covered Executive’s continued
employment by the Company and/or subsidiary thereof through the bonus payment
date, unless otherwise provided by the Compensation Committee with respect to
particular bonus payments or in a written agreement between the Covered
Executive and the Company and/or any subsidiary.

(c)    Withholding. The Company will be entitled to withhold from any payments
due under the Incentive Plan the amount of tax withholding it determines, in its
sole discretion, to be required by law.

 

6. Section 409A

The Company intends that the Incentive Plan will be administered in accordance
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and the regulations and other guidance promulgated thereunder (“Section 409A”)
and that the compensation arrangements under the Incentive Plan will be exempt
from Section 409A as “short-term deferrals” as described in Section 409A. The
Incentive Plan shall be construed in a manner to give effect to such intention.
To the extent that any provision of the Incentive Plan is ambiguous as to its
exemption from Section 409A, the provision shall be read in such a manner so
that all payments hereunder are exempt from or comply with Section 409A. To the
extent that any bonus payment under the Incentive Plan is determined to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A, the bonus payment shall be subject to such additional rules and
requirements as specified by the Compensation Committee from time to time in
order to comply with Section 409A.

 

7. Clawback Policy

Bonus payments made under the Incentive Plan shall be subject to the Company’s
clawback policy in effect from time to time to the extent applicable.

 

3



--------------------------------------------------------------------------------

8. Amendment and Termination

The Company reserves the right to amend or terminate the Incentive Plan at any
time in its sole discretion.

 

9. Non-Exclusivity

The Incentive Plan is not intended to be exclusive, and the Company and/or a
subsidiary thereof may pay bonuses to one or more of the Covered Executives
outside of the Incentive Plan.

Adopted: July 23, 2018

 

4